Dismissed and Opinion Filed April 25, 2016




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-16-00008-CV

                                PATSY J. TAYLOR, Appellant

                                                V.

                           ESMERALDA HERNANDEZ, Appellee

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-09098

                             MEMORANDUM OPINION
             Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                               Opinion by Chief Justice Wright
       The filing fee, docketing statement, and clerk’s record in this case are past due. By

postcard dated January 5, 2016, we notified appellant the $205 filing fee was due. We directed

appellant to remit the filing fee within ten days and expressly cautioned appellant that failure to

do so would result in dismissal of the appeal. Also by postcard dated January 5, 2016, we

notified appellant the docketing statement had not been filed in this case. We directed appellant

to file the docketing statement within ten days. We cautioned appellant that failure to do so

might result in dismissal of this appeal. By letter dated January 19, 2016, we informed appellant

the clerk’s record had not been filed because appellant had not paid for or made arrangements to

pay for the clerk’s record.     We directed appellant to provide verification of payment or
arrangements to pay for the clerk’s record or written documentation that appellant had been

found to be entitled to proceed without payment of costs. We cautioned appellant that failure to

do so would result in the dismissal of this appeal without further notice. Both notices and letter

were sent to the address provided by appellant with her notice of appeal, and both notices and

letter were returned as “not deliverable as addressed.” To date, appellant has not provided a

current address, paid the filing fee, filed the docketing statement, provided the required

documentation, or otherwise corresponded with the Court regarding the status of the clerk’s

record.

          Accordingly, we dismiss this appeal. See TEX. R. APP. P. 5; 37.3(b); 42.3(b),(c).




                                                       /Carolyn Wright/
                                                       CAROLYN WRIGHT
160008F.P05                                            CHIEF JUSTICE




                                                 –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

PATSY J. TAYLOR, Appellant                         On Appeal from the 298th Judicial District
                                                   Court, Dallas County, Texas
No. 05-16-00008-CV        V.                       Trial Court Cause No. DC-14-09098.
                                                   Opinion delivered by Chief Justice Wright.
ESMERALDA HERNANDEZ, Appellee                      Justices Lang-Miers and Stoddart
                                                   participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellee Esmeralda Hernandez recover her costs, if any, of this appeal
from appellant Patsy J. Taylor.


Judgment entered April 25, 2016.




                                             –3–